Case 2:06-cr-00264-JS Document 328 Filed 08/16/21 Page 1 of 19 PageID #: 2183



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------X
JAMES ANDERSON CAMPBELL, JR.,

                        Petitioner,
                                                   MEMORANDUM AND ORDER
            -against-                              06–CR–00264(2) (JS) FILED
                                                                           CLERK
UNITED STATES OF AMERICA,
                                                                 2:29 pm, Aug 16, 2021
                    Respondent.                         U.S. DISTRICT COURT
-------------------------------------X             EASTERN DISTRICT OF NEW YORK
APPEARANCES                                             LONG ISLAND OFFICE
For Petitioner:     James Anderson Campbell, Jr., pro_se
                    #71743-053
                    Federal Prison Camp-Duluth
                    P.O. Box 1000
                    Duluth, Minnesota 55814

For Respondent:         Christopher C. Caffarone, Esq.
                        United States Attorney’s Office
                        Eastern District of New York
                        610 Federal Plaza
                        Central Islip, New York 11722

SEYBERT, District Judge:

            Before   the   Court   is       the   motion   of   James   Anderson

Campbell, Jr., (“Petitioner”) seeking, pursuant to 28 U.S.C. §

2255, to vacate or, in the alternative, correct his sentence

(hereafter, the “Motion”).         (See Motion, ECF No. 312; see also

Reply, ECF No. 323. 1)      The Government objects.             (See Opp’n, ECF

No. 318.)    For the following reasons, the Motion is DENIED.




1  Herein, the Court cites to the internal pagination of these
documents.
                                        1
Case 2:06-cr-00264-JS Document 328 Filed 08/16/21 Page 2 of 19 PageID #: 2184



                                       BACKGROUND

            On April 19, 2006, a one-count indictment was returned

charging Petitioner with conspiracy to commit mail and wire fraud,

in violation of 18 U.S.C. § 1349.                    The charge arose out of a

fraudulent scheme (hereafter, the “Scheme”) led by John Juncal, in

which   Petitioner,        Rodney      Sampson,      and   Emerson     Corsey   joined

(hereafter,       Juncal,      Sampson,        and    Corsey     are    referred    to

collectively       as    the   “Codefendants”         or   “Coconspirators”,       and

together with Petitioner, the “Group”).                 To facilitate the Scheme,

the Group conspired to convince a Long Island hedge fund company

(hereafter, the “Company”) to loan them $3 billion (hereafter, the

“Loan”) purportedly to build an oil pipeline in the Republic of

Buryatia.       In doing so, the Group claimed that Juncal was a United

States diplomat tasked with carrying out that venture, and that

they    owned    $5     billion   of    United       States    Treasury    securities

(hereafter, the “Securities”), which were physically located at a

bank in Austria for safekeeping.               As collateral for the Loan, the

Group pledged those Securities, which the evidence introduced at

trial overwhelmingly established they did not actually own or

possess.        Unbeknownst to the Group, the Company was actually

working with the Federal Bureau of Investigation (the “FBI”)

through     a    cooperating      witness       (hereafter,      the    “Cooperating

Witness”) who was operating at the FBI’s direction.                       (See Aff. &

Compl., Supp. Of Arrest Warrant Appl., ECF No. 1, ¶; see also Opp’n

                                           2
Case 2:06-cr-00264-JS Document 328 Filed 08/16/21 Page 3 of 19 PageID #: 2185



at 1.)    Through the Cooperating Witness, the FBI was able to record

hours’ worth of conversations among Petitioner, his Codefendants,

and the Cooperating Witness.       On March 23, 2006, as he was on his

way to meet the Cooperating Witness for the would-be closing of

the Loan, Petitioner was arrested.        (See Ex. 2, ECF No. 318-2, at

2, attached to Opp’n.)        In a post-arrest statement given after

waiving his Miranda rights, Petitioner admitted that “[he] knew”

the purported Loan closing “wasn’t for real when [he] came to [New

York].”    (Id. at 3.)

            Following a jury trial, Petitioner and his Codefendants

were convicted of the sole count in the indictment, i.e., attempted

and conspiracy to commit mail fraud.         (See Verdict.)     Thereafter,

on March 18, 2010, Petitioner was sentenced to 240 months in prison

for his part in the Scheme. 2     (See Verdict, ECF No. 117-3; see also

Aff. & Compl., Supp. Of Arrest Warrant Appl., ECF No. 1, at 1-4;

J., ECF No. 179.)

            In the context of this Motion, the parties dispute

whether the Securities, as presented to the Cooperating Witness,


2  Petitioner appealed his January 2009 conviction and March 2010
sentence to the Second Circuit. (See Notice of Appeal, ECF No.
181.) The Circuit Court affirmed the conviction, but remanded the
case for resentencing. See United States v. Corsey, 723 F.3d 366
(2d Cir. 2013).       Upon resentencing, Petitioner’s term of
imprisonment was reduced from the original twenty years to sixteen
years.    (See Am. J, ECF No. 301.)         Upon further appeal,
Petitioner’s resentencing was affirmed.      See United States v.
Sampson, No. 14-3357-cr(L), Mandate (2d Cir. May 5, 2016) (docketed
in Case No. 06-CR-0264 at ECF No. 310).
                                      3
Case 2:06-cr-00264-JS Document 328 Filed 08/16/21 Page 4 of 19 PageID #: 2186



were authentic and legitimate.          The Government contends that, as

successfully proved at trial, the CUSIP 3 numbers assigned to the

Securities were in fact authentic but that neither Petitioner nor

his Codefendants owned those Securities.              (See Opp’n at 6 (“[A]

search of the Treasury Department’s database, which listed the

names of the owners of those registered securities[, i.e., the

Securities], revealed that [Petitioner] and his [C]odefendants and

any related entities did not own those securities.”).)              Therefore,

the claim of Petitioner and his Codefendants that they owned the

proffered collateral was a lie.               (See id.)       Yet, Petitioner

maintains that he is innocent of the crime of which he was

convicted    and   argues   that   he       “only   vouched   for   legitimate



3
            CUSIP refers to the Committee on Uniform
            Securities Identification Procedures which
            oversees the entire CUSIP system. The CUSIP
            number is a unique identification number
            assigned to all stocks and registered bonds in
            the United States and Canada, and it is used
            to create a concrete distinction between
            securities that are traded on public markets.
            These numbers are used to help facilitate
            trades and settlements by providing a constant
            identifier to help distinguish the securities
            within   a   trade.   Each   trade   and   the
            corresponding CUSIP number are recorded to
            facilitate the tracking of actions and
            activities.

James Hayes, Laws & Regulations: CUSIP Number (updated May 13,
2021),       https://www.investopedia.com/terms/c/cusipnumber.asp
(hyperlink removed).   “[A] CUSIP number is a unique identifier
attached to the securities issued by a company, whether stocks or
bonds.” Id. (emphasis added; hyperlink removed).
                                        4
Case 2:06-cr-00264-JS Document 328 Filed 08/16/21 Page 5 of 19 PageID #: 2187



[Securities]” and, thus, should not be held accountable for the

Scheme to defraud the Company.            (Reply at 3.)     In particular,

Petitioner argues that: (1) he was denied his Sixth Amendment right

to effective assistance of counsel because his attorney, Richard

A. Miller (“Miller”), failed to argue for a correct valuation of

losses at sentencing, which could have helped him secure a minor

role reduction in sentencing; (2) the Government failed to produce

documents that Petitioner alleges would have exonerated him; and

(3) he is innocent of the offense of which he was convicted.


                                 DISCUSSION

     I.     THE APPLICABLE LAW

            Section 2255(a) of Title 28 of the United States Code

provides:

            A prisoner in custody under sentence of a
            court established by Act of Congress claiming
            the right to be released upon the ground that
            the sentence was imposed in violation of the
            Constitution or laws of the United States, or
            that the court was without jurisdiction to
            impose such sentence, or that the sentence was
            in excess of the maximum authorized by law, or
            is otherwise subject to collateral attack, may
            move the court which imposed the sentence to
            vacate, set aside or correct the sentence.

28 U.S.C. § 2255(a).     Habeas relief pursuant to § 2255 lies where

there is “a constitutional error, a lack of jurisdiction in the

sentencing court, or an error of law or fact that constitutes a

fundamental    defect    which   inherently     results    in   a   complete


                                      5
Case 2:06-cr-00264-JS Document 328 Filed 08/16/21 Page 6 of 19 PageID #: 2188



miscarriage of justice.”            Cuoco v. United States, 208 F.3d 27, 30

(2d Cir. 2000) (internal quotation marks and citations omitted).

A petitioner must also show that the error had “substantial and

injurious effect” that caused “actual prejudice.”                             Brecht v.

Abrahamson, 507 U.S. 619, 637 (1993) (internal quotation marks and

citations omitted); Underwood v. United States, 166 F.3d 84, 87

(2d Cir. 1999) (applying Brecht to a § 2255 motion).                          To “obtain

collateral relief a prisoner must clear a significantly higher

hurdle than would exist on direct appeal.” United States v. Frady,

456 U.S. 152-53, 166 (1982).              A court must exercise its discretion

sparingly      because   §    2255    applications        “are   in    tension       with

society’s      strong    interest          in    the     finality        of     criminal

convictions.”       Elize v. United States, No. 02-CV-1530, 2008 WL

4425286, at *5 (E.D.N.Y. Sept. 30, 2008) (internal quotation marks

and citation omitted); see also Brecht, 507 U.S. at 633–34.

             To    prevail     on    an    ineffective      assistance         claim,   a

petitioner must establish: (1) that “counsel’s representation fell

below   an   objective       standard       of   reasonableness       .   .     .   under

prevailing norms;” and (2) having suffered prejudice as a result

of   defense      counsel’s     deficient        performance.         Strickland        v.

Washington, 466 U.S. 668, 692 (1984).                  Under the first prong, the

court   must      “eliminate    the       distorting     effects    of    hindsight,”

“evaluate the conduct from counsel’s perspective at the time,” and

“indulge a strong presumption that counsel’s conduct falls within

                                            6
Case 2:06-cr-00264-JS Document 328 Filed 08/16/21 Page 7 of 19 PageID #: 2189



the wide range of reasonable professional assistance.”                             Id. at

689.    To establish prejudice, a petitioner must show that “there

is a reasonable probability that, but for counsel’s errors, the

outcome of the proceeding would have been different.”                       Id. at 694.

“A     reasonable    probability      is       one    sufficient       to        undermine

confidence in the outcome of the trial or appeal.”                           Dunham v.

Travis, 313 F.3d 724, 730 (2d Cir. 2002) (citing Strickland, 466

U.S. at 694).        “[T]here is no reason for a court deciding an

ineffective assistance claim to approach the inquiry in the same

order or even to address both components of the inquiry if the

[petitioner]     makes    an    insufficient          showing   on     one”        of   the

Strickland prongs.       Strickland, 466 U.S. at 697.              “The Strickland

standard is rigorous, and the great majority of habeas petitions

that allege constitutionally ineffective counsel founder on that

standard.”     Lindstadt v. Keane, 239 F.3d 191, 199 (2d Cir. 2001).

       II.   ANALYSIS

                    1.    The ineffective assistance claim

             Petitioner     asserts    that          Miller   failed        to     provide

effective counsel in two ways: (1) failing to obtain certain

business records from the Government before trial (hereafter, the

“Treasury    Documents”)       that   would      have    bolstered      Petitioner’s

position concerning the authenticity of the Securities, and (2)

failing to properly investigate and argue for a lower loss amount,




                                           7
Case 2:06-cr-00264-JS Document 328 Filed 08/16/21 Page 8 of 19 PageID #: 2190



thereby foreclosing Petitioner’s ability to receive a minor role

reduction during sentencing.

           As to the claim regarding the Securities: Petitioner

contends that Miller was

           furnished with various evidentiary artifacts
           from the Law Firm of Spankos & Spankos
           (“Spankos”), that included: (1) a Euroclear
           Bank Securities validation of the [Securities]
           Juncal sought to use as collateral for his
           loan [. . .]; and (2) additional corporate
           documentation   that   establishes    Juncal’s
           ownership and legal access to the proposed
           [Securities] as a viable asset for him to use
           as collateral in any business transaction of
           his choosing.

(Reply at 6 (emphasis in original).)        According to Petitioner, the

Treasury Documents establish his innocence and should have been

presented to the jury.     Petitioner argues that Miller’s failure to

move to compel disclosure of the Treasury Documents during trial

denied him effective assistance of counsel.          The record, however,

does not support such an argument. 4

           Under Strickland, counsel does not have a duty to advance

every nonfrivolous argument and is permitted to make a strategic

decision to advance only those claims having the greatest merit.

See Mayo v. Henderson, 13 F.3d 528, 533 (2d Cir. 1994).            Miller’s


4  The record does not make clear whether Miller possessed the
Treasury Documents before Petitioner’s trial. However, it appears
that the Government made the Treasury Documents available to Miller
as part of open discovery. (See Opp’n at 8; see also Ex. 1, ECF
No. 318-1, attached to Opp’n.) Regardless, the Court’s analysis
does not change.
                                      8
Case 2:06-cr-00264-JS Document 328 Filed 08/16/21 Page 9 of 19 PageID #: 2191



election    not    to     present     the    Treasury        Documents      as     part   of

Petitioner’s       case    in     chief     does   not       amount    to    ineffective

assistance       since    those      Documents     do    not     (1)    establish,        as

Petitioner suggests, Juncal’s “ownership and legal access to the

[. . . Securities] as a viable asset for him to use as collateral

in any business transaction of his choosing[,]” or (2) identify

Petitioner or any of his Codefendants as owners of the Securities.

(Reply at 6; see also Ex. A, ECF No. 323 at pp. 14-21, at 1-3,

attached to Reply.)            Rather, the Treasury Documents identify an

entity,    “Red    Rock     Dragon,”      which    Petitioner          claims,     without

support,     was    owned       or   controlled         by    Juncal,       one    of     his

Codefendants. That, simply, is not enough. Other that identifying

the Securities at issue and their entity owner, the Treasury

Documents offer little to no evidentiary value.                         Indeed, as the

Government astutely argues, Petitioner “fails to identify how

these documents would have been helpful to his defense.”                            (Opp’n

at 6.)     Upon the record presented, given the lack of probative

value the Treasury Documents would add, Miller’s decision to not

rely upon them did not prejudice Petitioner.                      Hence, Petitioner

fails to make out a cause of ineffective assistance of counsel in

this regard.

            As     to    the    failure-to-investigate/minor                role    claim:

First, Petitioner contends that he was to receive only $2 million

at the close of the Loan, thereby evidencing his negligible role

                                             9
Case 2:06-cr-00264-JS Document 328 Filed 08/16/21 Page 10 of 19 PageID #: 2192



compared to his Codefendants.          (See Reply at 4.)          He argues he

“was not aware, nor does the evidence establish his intent was to

defraud billions, but instead only an amount equal to that of his

payment for handling Juncal’s finances,” i.e., $2 million.                (Id.

(further claiming Petitioner’s “role was only limited to the

verification    of   Juncal’s    T-notes    for    a   business    transaction

unknown”).)    However, this is inconsistent with Petitioner’s post-

arrest admission that “he expected to keep some $11 million if the

[L]oan was issued[.]”       (Ex. 2 at 3.)         More important, the trial

evidence overwhelmingly established that Petitioner: conspired

with his Codefendants; knew that he and the Codefendants were

seeking to obtain the Loan from the Company and that the Loan was

supposedly to be secured by the Securities, which Petitioner

further knew neither he nor his Codefendants possessed; believed

he and his Codefendants had successfully hoodwinked the Company

into lending the Group $3 billion since he traveled to New York to

attend the closing for that Loan; and, knew the proposed deal was

not   legitimate.      Thus,    even   if   Petitioner     expected    only   a

relatively small portion of the Loan’s proceeds, given his degree

of involvement, it was reasonably foreseeable to Petitioner that

a $3 billion loss would occur.          Hence, as a coconspirator of the

Scheme, Petitioner was culpable for the entirety of the scheme.




                                       10
Case 2:06-cr-00264-JS Document 328 Filed 08/16/21 Page 11 of 19 PageID #: 2193



As stated by the Government in opposition: 5 “It is axiomatic that

when a defendant is convicted for a jointly undertaken criminal

activity, he is responsible for all reasonably foreseeable acts of

others in furtherance of the conspiracy.”             (Opp’n at 3 (citing

United States v. Sanchez, 455 F. App’x 27, 31 (2d Cir. 2006);

further citation omitted).)       Thus, for Miller to advance a counter

position – the one Petitioner advances here – would have been

frivolous; rather, given the law and the facts of this case,

Petitioner fails to overcome the strong presumption that Miller’s

conduct fell within the wide range of reasonable professional

assistance.

            Second, regarding Petitioner’s sentencing portion of his

argument, his understanding of how losses are calculated and how


5   The Government also argues:

            [Petitioner]’s claim regarding his attorney’s
            failure to raise this argument at trial is
            baseless because such an argument would have
            been irrelevant as the amount of loss, or
            intended loss, was not an element of the
            offense.   Put another way, the [G]overnment
            was not required to prove at trial that
            [Petitioner] and his coconspirators intended
            to cause the [Company] to lose any money, let
            alone that they actually caused a loss.
            Obviously,    [Petitioner]’s   attorney,   an
            experienced and skilled federal criminal
            defense attorney, cannot be found to be
            ineffective for failing to posit an argument
            that was irrelevant and inconsistent with the
            law.

(Opp’n at 3.)     The Court agrees.
                                      11
Case 2:06-cr-00264-JS Document 328 Filed 08/16/21 Page 12 of 19 PageID #: 2194



losses impact a minor participant offense level adjustment is at

odds with the law. “[A] minor participant offense level adjustment

is a distinct issue from an adjustment based on the amount of

loss.”       Tyagi v. United States, No. 06-CR-0198, 2010 WL 1050292,

at    *2    (S.D.N.Y.      Mar.   19,    2010).    “[T]he   proper    loss    amount

attributable to Petitioner is the amount that was reasonably

foreseeable to him[.]”             Id.     Here, as discussed supra, it was

reasonably foreseeable that the total loss from the Scheme would

be $3 billion, as that was the total amount of the Loan Petitioner

and    his        Codefendants    sought     to   secure    from     the    Company.

Petitioner’s intent to profit by only $2 million from the Scheme

is of no moment.            Rather, given that the law holds a defendant

accountable          for    all   reasonably      foreseeable      acts      of   his

coconspirators in furtherance of the conspiracy, and as discussed

supra, given that Petitioner could reasonably foresee the Scheme

was intended to result in a $3 billion loss, arguments to the

contrary at sentencing would have been futile.                  Thus, instead of

making such a frivolous argument at sentencing, Miller “astutely

and expertly focused on arguing that other Guidelines enhancements

should not apply and appropriately made a lengthy plea for leniency

arguing that the Guidelines overrepresented the seriousness of the

offense.”          (Opp’n at 4.)        This is far from deficient counseled

assistance warranting habeas relief; it is representation that

fell       well   within    the   wide    range   of   professionally      competent

                                            12
Case 2:06-cr-00264-JS Document 328 Filed 08/16/21 Page 13 of 19 PageID #: 2195



assistance     to    which     Petitioner      was    entitled     and    received.

Therefore, Petitioner cannot sustain his ineffective assistance

claim on this argument.

                    2.    The Brady violation claim

             Petitioner       alleges   that    the    Government        engaged    in

misconduct by failing to provide Petitioner with the Treasury

Documents, thereby violating Brady v. Maryland, 373 U.S. 83, 86

(1963).     The Court disagrees.

             “The    Government     violates    a     defendant's      due      process

rights when it fails to disclose favorable material evidence to a

criminal defendant.”          United States v. Thomas, 981 F. Supp. 2d

229, 238 (S.D.N.Y. 2013); see also Brady, 373 U.S. at 86.                            To

successfully establish a Brady violation, one must prove that:

“(1) the Government, either willfully or inadvertently, suppressed

evidence; (2) the evidence at issue is favorable to the defendant;

and   (3)   the     failure    to   disclose    this        evidence   resulted     in

prejudice.”       United States v. Coppa, 267 F.3d 132, 140 (2d Cir.

2001).      Evidence     is   suppressed     when     the    prosecutor      does   not

disclose it “in time for its effective use at trial.”                     Id.

             Petitioner fails to establish that the Government either

willfully    or     inadvertently    suppressed       the     Treasury    Documents.

Rather, the record evidence demonstrates that, notwithstanding the

Government’s rejection of the characterization of the Treasury

Documents    as     exculpatory     pursuant    to    Brady,     “[t]he    materials

                                        13
Case 2:06-cr-00264-JS Document 328 Filed 08/16/21 Page 14 of 19 PageID #: 2196



[we]re nonetheless provided.”       (Government’s Feb. 22, 2007 Letter,

ECF No. 33, attached as Ex. 1 to Opp’n (“Pursuant to your request

regarding    so-called     ‘exculpatory’      material   forwarded   to    this

Office by the law firm Spanakos & Spanakos, Esqs., on behalf of

your client, please find enclosed copies of said documents.”).)

Notably, while the Government’s February 22, 2007 letter was

docketed without the indicated enclosures, it was sent to all

defendants’     counsel,     thereby        putting   Petitioner     and   his

Codefendants on notice of the Treasury Documents Petitioner now

claims were suppressed. 6




6  The Court further notes that long before trial, the Government
sent recordings and documents regarding the Scheme to defendants.
(See, e.g., Government’s Oct. 11, 2006 FED. R. CRIM. P. 16 Letter,
ECF No. 33.)    The Government also provided Petitioner and his
Codefendants access to open-file discovery allowing each Defendant
to visit the FBI office for a discovery session “where they were
afforded an opportunity to review all documents obtained in this
case, and were provided with copies of any items that they
requested.” (Government’s July 26, 2007 Response Letter, ECF No.
41, at 8, attached as Ex. 2 to Opp’n.) “Counsel were [further]
advised that they could return at a later date should they wish
[to] review these materials again.” (Id.)
     Courts have routinely found that open file discovery can
satisfy Brady requirements so long as the Government does more
than allow access to a voluminous file. See, e.g., United States
v. Skilling, 554 F.3d 529, 577 (5th Cir. 2009), aff’d in part and
vacated in part on other grounds, 561 U.S. 358 (2010) (finding
that Brady violations related to voluminous open file discovery
depend on “what the government does in addition to allowing access
to a voluminous open file”); see also United States v. Thomas, 981
F. Supp. 2d 229, 239 (S.D.N.Y. 2013)(“[T]he Government cannot hide
Brady material as an exculpatory needle in a haystack of discovery
materials.” (citations omitted)); United States v. Hsia, 24 F.
Supp. 2d 14, 29–30 (D.D.C. 1998) (“The Government cannot meet its
Brady obligations by providing . . . 600,000 documents and then
                                       14
Case 2:06-cr-00264-JS Document 328 Filed 08/16/21 Page 15 of 19 PageID #: 2197



            Even   if,   arguendo,   the      Government      had   inadvertently

suppressed    evidence,     Petitioner’s      Brady    violation      claim    would

still fail since he cannot satisfy the remaining two prongs of the

applicable analysis, i.e., such evidence would have been favorable

to him, and failure to disclose that evidence caused prejudice to

him.   As addressed, supra, the Treasury Documents would not have

advanced     Petitioner’s    defense        theory    since    they    could    not

establish a nexus between the Securities and the Group.                   Rather,

at most, they identified certain securities held by an entity not

shown to have any connection with Petitioner or his Codefendants.

In sum, Petitioner cannot maintain his Brady violation claim.

                   3.    The actual innocence claim

            Petitioner further argues that the Treasury Documents

“establish[] in fact and law that no reasonable juror could have

found [him] guilty of any conspiracy of fraud . . . .”                  (Reply at

8 (citing Ex. A).)       His claim of actual innocence is unavailing.

            The Court of Appeals has indicated that the
            standard for making a claim of actual
            innocence is not a low bar:

                   [The claim must] be both “credible”
                   and “compelling.” To be “credible,”
                   the claim must be supported by “new
                   reliable evidence—whether it be
                   exculpatory   scientific  evidence,
                   trustworthy eyewitness accounts, or
                   critical physical evidence—that was
                   not presented at trial.”    For the


claiming that [the defendant] should have been able to find the
exculpatory information[.]”).
                                       15
Case 2:06-cr-00264-JS Document 328 Filed 08/16/21 Page 16 of 19 PageID #: 2198



                  claim   to  be   “compelling,”  the
                  petitioner must demonstrate that
                  “more likely than not, in light of
                  the new evidence, no reasonable
                  juror would find him guilty beyond
                  a reasonable doubt—or to remove the
                  double negative, that more likely
                  than not any reasonable juror would
                  have reasonable doubt.”

Johnson v. Capra, No. 16-CV-3116, 2018 WL 1581682, at *6 (S.D.N.Y.

Mar. 27, 2018) (quoting Rivas v. Fischer, 687 F.3d 514, 541 (2d

Cir. 2012); further citation omitted); see also Danielson v. Lee,

715 F. App’x 45, 48–49 (2d Cir. 2017) (“To succeed on an actual

innocence claim, a petitioner must ‘support his allegations of

constitutional error with new reliable evidence—whether it be

exculpatory scientific evidence, trustworthy eyewitness accounts,

or critical physical evidence—that was not presented at trial.”

(quoting Schlup v. Delo, 513 U.S. 298, 324 (1995)).

            Petitioner contends that the Treasury Documents include

facts from which “any reasonable juror could conclude . . . that

the proposed [Treasury Securities] were valid and under the control

of Juncal, and [Petitioner]’s attestment to these facts . . . was

not a crime.”    (Reply at 8.)     The Court disagrees.      Even assuming,

arguendo, that Petitioner could meet the credible prong of the

actual innocence analysis by relying upon the Treasury Documents

as new reliable evidence, he is unable to meet the compelling prong

of the analysis since it is not more likely that, with the

introduction of the treasury Documents, any reasonable juror would

                                      16
Case 2:06-cr-00264-JS Document 328 Filed 08/16/21 Page 17 of 19 PageID #: 2199



have reasonable doubt as to his guilt.             As explained supra, the

Treasury Documents would have had little probative value as they

fail to establish the Treasury Securities were owned by Juncal or

were available to him for use as collateral to secure the Loan.

Moreover, having reviewed the record, the Court agrees with the

Government that “the evidence adduced at trial was overwhelming”

that Petitioner and his Codefendants conspired to commit mail and

wire fraud.     By way of example, the Government: played recorded

telephone conversations between Petitioner and the Cooperating

Witness;    introduced     telephone     records       showing   regular   calls

between Juncal, the Scheme’s originator, and Petitioner; and,

elicited Petitioner’s post-arrest confession whereby he admitted

knowing the Loan deal was not legitimate.                 (See Opp’n at 6-7.)

Thus, Petitioner’s actual innocence claim cannot stand.

                  4.     An   evidentiary      hearing      is    not
                         warranted

            Section    2255   provides      that   a    court    shall   hold   an

evidentiary hearing “[u]nless the motion and the files and records

of the case conclusively show that the prisoner is entitled to no

relief.”    28 U.S.C.A. § 2255(b).          Moreover, “[w]hen there are no

material facts in dispute or a petitioner makes only vague or

conclusory allegations, the Court may base its decision on the

parties’ written submissions.”         Seabrook v. United States, No. 16-

CV1-676, 2020 WL 5764370, at *6 (S.D.N.Y. Sept. 27, 2020) (quoting


                                       17
Case 2:06-cr-00264-JS Document 328 Filed 08/16/21 Page 18 of 19 PageID #: 2200



Gonzalez v. United States, 722 F.3d 118, 130–31 (2d Cir. 2013));

see also Lang v. United States, No. 02-CR-1444, 2009 WL 4788430,

*2 (S.D.N.Y. Dec. 9, 2009) (citing and quoting Chang v. United

States, 250 F.3d 79, 86 (2d Cir. 2001)).            Having considered the

lack of record support for any of Petitioner’s claims, coupled

with Petitioner’s conclusory allegations, which, taken together,

conclusively show that Petitioner is not entitled to any habeas

relief, the Court finds no evidentiary hearing on this Motion is

warranted and denies Petitioner’s hearing request.

                                     ***

            To the extent not articulated, the Court has considered

Petitioner’s remaining arguments and finds them to be without

merit.

                                 CONCLUSION

            Accordingly, for the reasons stated herein, IT IS HEREBY

ORDERED that Petitioner’s Motion (ECF No. 312) is DENIED.

            IT IS FURTHER ORDERED that the Court: (1) declines to

issue a certificate of appealability because Petitioner has not

made a substantial showing that he was denied a constitutional

right, see 28 U.S.C. § 2253(c)(2); and, (2) certifies that any

appeal of this Order would not be taken in good faith, and thus

his in forma pauperis status is denied for the purposes of any

appeal.     See Coppedge v. United States, 369 U.S. 438, 444-45

(1962).

                                      18
Case 2:06-cr-00264-JS Document 328 Filed 08/16/21 Page 19 of 19 PageID #: 2201



            IT IS FURTHER ORDERED that the Clerk of the Court: (1)

mark CLOSED the corresponding civil case, Case No. 17-CV-0638; and

(2) mail a copy of this Order to the pro se litigant at his address

of record.

                                           SO ORDERED.


                                           _/s/ JOANNA SEYBERT_____
                                           Joanna Seybert, U.S.D.J.

Dated:   August _16 , 2021
         Central Islip, New York




                                      19
